United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS Suitland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-494
Issued: December 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2008 appellant filed a timely appeal from a November 21, 2008 merit
decision of the Office of Workers’ Compensation Programs.1 Pursuant to 20 C.F.R. §§ 501.2
and 501.3, the Board has jurisdiction over the merits of this appeal of the left knee.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability
commencing October 10, 2007 causally related to her July 13, 2005 employment injury; and
(2) whether the Office properly rescinded acceptance of a torn lateral meniscus of the left knee.
FACTUAL HISTORY
On July 13, 2005 appellant, then a 42-year-old secretary, was injured when she slipped
and fell on a wet restroom floor. The Office accepted her claim for cervical sprain, left knee
1

By decision dated April 16, 2008, the Office denied authorization for a total knee replacement procedure.
Appellant did not file an appeal from this decision. Therefore, it is not an issue in the present appeal.

sprain, left hip strain and a torn lateral meniscus. Appellant stopped work on July 13, 2005 and
returned on July 25, 2005 before undergoing a left knee arthroscopy.2 She returned to light-duty
work as a program assistant following surgery.
Appellant came under treatment by Dr. Dennis A. Carlini, a Board-certified orthopedic
surgeon, who performed surgery on August 17, 2006 noting that the preoperative diagnosis was a
medial meniscal tear with patellofemoral overhang. Dr. Carlini found an osteochondral fracture
of the intercondylar notch and shaved a prolapse tear of the medial meniscus. He described
degenerative fraying of the medial side of the lateral meniscus which was trimmed. Appellant
was seen in follow up following surgery and prescribed physical therapy. On November 20,
2006 Dr. Carlini released her to return to light-duty work.3 Appellant was seen again on
March 15, 2007, at which time Dr. Carlini recommended an MRI scan. Dr. Carlini reported on
April 23, 2007 that the MRI scan did not reveal any major recurrent meniscal damage but did
show advancing arthritis to the left knee.4 He recommended a follow-up bone scan. On
August13, 2007 Dr. Carlini advised that appellant’s bone scan showed significant osteoarthritic
changes and he recommended total knee replacement.
Appellant stopped work on October 10, 2007 when found totally disabled by another
attending physician, Dr. Rida N. Azer, a Board-certified orthopedic surgeon. In a September 21,
2007 report, Dr. Azer noted that she had pain in the left knee, hip, left side of the back and her
neck following the July 13, 2005 injury. He opined that her conditions of left knee traumatic
arthritis, arthroscopic surgery and cervical disc syndrome and lumbosacral strain were due to the
employment injury. On October 10, 2007 Dr. Azer reiterated that appellant was totally disabled
as of October 10, 2007 due to traumatic arthritis of the left knee. Additional treatment records
from him continued her disability. On December 5, 2007 Dr. Azer stated that an MRI scan
showed a fusion of the disc between C5-6 and C6-7 with no fragments or spinal stenosis. On
December 19, 2007 he advised that a December 11, 2007 MRI scan of the left knee revealed
low-grade synovitis and early medial meniscal degenerative changes without frank surgical tear
or displacement. Dr. Azer noted that appellant’s neurologist had advised against her return to
work.
On November 26 and December 31, 2007 appellant filed claims for compensation (Form
CA-7) for the period commencing October 10, 2007. On January 7, 2008 the Office advised her
to submit a comprehensive medical report from her treating physician to support her disability
claim. On January 31, 2008 it noted that its records reflected that appellant returned to duty on
May 7, 2007. Appellant was advised to file a Form CA-2a, notice of recurrence. On
2

A March 22, 2006 magnetic resonance imaging (MRI) scan of the left knee revealed the lateral meniscus to be
normal and intact. There was a low-grade medial meniscus prolapse and subluxation partially out of the weight
bearing joint space and arthropathic spurring about the prolapsed body. Low-grade degenerative changes and
intermediate chondromalacia of the patellofemoral joint was found.
3

On December 7, 2006 Dr. Carlini noted that appellant was to maintain her office work status. On January 4,
2007 he noted that appellant was able to do most of her work just with prolonged sitting.
4

An April 12, 2007 MRI scan revealed partial subluxation prolapse of the lateral meniscus body out of the weight
bearing joint space with an otherwise intact lateral meniscus. Degenerative changes and chondromalacia of the
medial joint space were also noted.

2

February 26, 2008 she submitted a recurrence of disability claim. Appellant stated that she
experienced an aggravation and worsening of her accepted conditions on September 21, 2007
and was working a light-duty position when she stopped work on October 10, 2007. In an
October 3, 2007 report, Dr. Manisha Jariwala, a Board-certified internist, found that appellant
was totally disabled from October 2 to 8, 2007. She advised that appellant could return to work
on October 9, 2007. In a February 21, 2008 report, Dr. Jariwala listed examination findings
pertaining to appellant’s neck and left knee.
In an October 17, 2007 report, Dr. Guy W. Gargour, a Board-certified neurologist, noted
an impression of cervical myofascial pain with brachial plexus irritation of the left side and
possible cervical and ligamentous instability. The clinical picture was of an injury two years
prior followed by an acute exacerbation with a myofascial component suggestive of a cervical
ligamentous instability flare up. On November 28, 2007 Dr. Gargour reviewed a November 14,
2007 cervical spine x-ray that showed calcification at C5-6 and C6-7 anteriorly in the anterior
longitudinal ligament, which he believed was a sign of bleeding and healing that occurred at the
time of appellant’s injury. Dr. Gargour stated that appellant’s neck pain, cervicogenic headaches
and difficulty with sitting for any length of time were related to the 2005 work injury. He
recommended a two-level fusion of the cervical spine.
In a December 10, 2007 report, Dr. Faheem A. Sandu, a neurosurgeon, reviewed a
November 14, 2007 MRI scan and x-rays of the cervical spine. He found that appellant had mild
cervical spondylosis and that surgery was not warranted. On January 14, 2008 Dr. Sandu stated
that a December 19, 2007 electromyogram (EMG) study of the upper extremities showed no
evidence of abnormality. He diagnosed mild cervical spondylosis and cervical strain as
contributing to her radicular symptoms and recommended epidural injections. In a January 21,
2008 report, Dr. Carey-Walter Clossom, a Board-certified anesthesiologist, noted that appellant
had neck and left upper extremity pain following a work-related accident. He diagnosed cervical
degenerative disc disease at C5-6 and C6-7, cervical myofascial pain and possible cervical facet
arthropathy with radiculitis. Dr. Clossom also recommended epidural steroid injections.
In a January 21, 2008 report, Dr. Azer stated that appellant’s left knee was very
symptomatic but she did not want to undergo a total knee replacement. Appellant’s cervical and
lumbar spine limitations remained the same and that she could not engage in any activities
involving bending, stooping, kneeling, squatting, prolonged standing or walking, pushing or
lifting heavy objects, or unprotected use or strenuous use of the hands. She advised Dr. Azer that
she could not perform her job with such limitations. Dr. Azer stated that, “if that is so,”
appellant was unable to work. Additional treatment records found appellant totally disabled
from January 21 to March 10, 2008 due to a tear of the lateral meniscus and sprain of left knee.
The Office referred appellant for a second opinion examination by Dr. Robert Smith, a
Board-certified orthopedic surgeon. In a March 28, 2008 report, Dr. Smith reviewed the history
of injury and medical treatment, the statement of accepted facts and presented findings on
physical examination. He advised that appellant had no objective clinical findings to support any
ongoing cervical sprain, left hip sprain or left knee sprain. Dr. Smith diagnosed degenerative
arthritis of her spine and left knee, which the Office had not accepted as being either caused or
aggravated by the work incident. Based on the most recent MRI scan of appellant’s left knee and
the benign physical examination, he found that she did not have any residuals of a left knee

3

condition related to her federal employment generally or the July 13, 2005 injury. Dr. Smith
noted that the MRI scan revealed some degenerative changes involving the meniscal tissues as
well as the articular surface, but concluded these findings were not related to the accepted work
injury. He reported that appellant had received appropriate medical treatment for her workrelated injuries, including arthroscopic surgery and there appeared to be objective resolution of
the accepted soft tissue strains of the neck, hip and knee. Dr. Smith opined that she could return
to work as a secretary and no further medical treatment was necessary. If appellant required a
total knee replacement in the future, it was related to her underlying degenerative arthritis.
In an April 10, 2008 report, an Office medical adviser noted that the left knee x-ray and
MRI scan obtained several months after injury showed preexisting degenerative changes. The
medical adviser stated that, although the claim had been accepted for lateral meniscus tear, the
March 22, 2006 MRI scan of the left knee showed an intact lateral meniscus. An April 12, 2007
MRI scan showed partial subluxation prolapse of the lateral meniscus body out of the weight
bearing joint space with small surrounding arthropathic spurring, but otherwise a normal intact
lateral meniscus. The Office medical adviser attributed appellant’s residual knee pain to
degenerative arthritis instead of any lateral meniscus tear. As to appellant’s cervical spine, her
neck symptoms were a residual of the accepted condition but did not prevent her from working
full time as a secretary. The Office medical adviser found that she was able to work in a
sedentary position with restrictions on squatting, stair climbing and kneeling, climbing ladders or
work continuously overhead. Appellant’s restrictions on activities involving the left knee were
permanent while overhead work activity restrictions involving neck extension were temporary.
The Office medical adviser advised that a total knee replacement was not an appropriate
procedure for the accepted conditions, but was due to advanced arthritis that did not respond to
conservative management.
In a May 5, 2008 decision, the Office denied wage-loss compensation commencing
October 10, 2007. It rescinded its acceptance of a torn lateral meniscus as related to the accepted
injury and accepted a lateral meniscus sprain.
At appellant’s request, a telephonic hearing was held on September 23, 2008. She
submitted a copy of her light-duty position together with medical evidence. Dr. Azer provided
treatment records dated April 21 to October 29, 2008 that described residuals which he attributed
to the accepted injury. He found that appellant remained totally disabled.
Dr. Daniel Ignacio, a Board-certified physiatrist, provided medical reports dated July 21
to August 25, 2008. He reviewed the history of injury and medical treatment and listed an
impression of chronic trauma to the left knee with post-traumatic arthropathy, traumatic
chondromalacia, chronic cervical disc syndrome with radiculopathy, chronic left shoulder strain
and chronic lumbar disc syndrome. Dr. Ignacio stated that appellant continued to be
symptomatic along the left knee and the cervical spine since the July 13, 2005 injury to the point
that she was taken off work in 2007. He attributed her medical conditions to the work injury and
found that she was totally disabled and required continuing medical treatment.
By decision dated November 21, 2008, an Office hearing representative affirmed the
May 5, 2008 decision.

4

LEGAL PRECEDENT -- ISSUE 1
For each period of disability claimed, the employee has the burden of establishing that
she was disabled for work as a result of the accepted employment injury.5 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability, are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty job requirements.7 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained sprains to the cervical spine, left knee and
left hip on July 13, 2005 when she slipped and fell at work. It also accepted a lateral meniscus
sprain and rescinded acceptance of a torn lateral meniscus. The record reflects that following
surgery to her left knee on August 17, 2006 appellant returned to light-duty work with
restrictions as a program assistant. She stopped work on October 10, 2007 and has claimed wage
loss for total disability since that date due to residuals of her accepted conditions. Appellant did
not attribute her disability for work to a change in the nature and extent of her light-duty
requirements or to any requirement that she perform duties which exceeded her medical
restrictions. Rather, she attributed her inability to work to her accepted medical conditions
which she claimed worsened on September 21, 2007 such that she became disabled for work on
October 10, 2007.
5

See Amelia S. Jefferson, supra note 4; see also David H. Goss, 32 ECAB 24 (1980).

6

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Edward H. Horton, 41 ECAB
301 (1989).
7

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986); 20 C.F.R.
§ 10.5(x) provides, recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness without
an intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.
8

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Maurissa Mack, 50 ECAB 498, 503 (1999).

5

Dr. Azer treated appellant on September 21, 2007 for pain in the areas of her left hip,
knee, back and neck.9 On October 10, 2007 he advised that she was given an injection in the left
knee that date and was totally disabled for work due to traumatic arthritis of the left knee. The
brief treatment records from Dr. Azer did not list any findings on examination of the left knee or
provide a rationalized explanation from a medical perspective as to why appellant became
disabled from performing light duty that date due to residuals of her accepted conditions.10 The
Board notes that the Office accepted soft tissue injuries to appellant’s left hip, knee, back and to
her cervical spine from the fall at work. The diagnosis of traumatic arthritis provided by
Dr. Azer is not a medical condition accepted by the Office as employment related. Moreover, he
did not address how the accepted left knee strain in 2005 would cause or contribute to the
arthritic changes to appellant’s left knee noted in 2007 and for which he found her totally
disabled.11 The subsequent treatment notes of Dr. Azer do not provide any narrative opinion
addressing the issue of disability or causal relation. On December 19, 2007 he noted only that
appellant’s neurologist had also advised against work. In addressing a December 17, 2007 MRI
scan of the left knee, Dr. Azer noted early medial meniscal degenerative changes without any
frank surgical tear or displacement. On January 21 and February 11, 2008 he again advised that
appellant’s left knee was symptomatic and he restricted her from certain activities. Although
Dr. Azer reiterated that she was totally disabled, he did not explain how any residuals of the
July 13, 2005 injury prevented her from performing light-duty work activities or caused a
worsening of her left knee condition and total disability as of October 10, 2007. The Board finds
that his reports are insufficient to establish a causal relation between the osteoarthritis for which
appellant was treated and found disabled on October 10, 2007 to the accepted left knee or lateral
meniscus strains. Rather, Dr. Azer noted on January 21, 2008 that appellant advised him that she
could not perform her job within the limitations he prescribed. He stated, “if that is so” she
could not work.12 Dr. Azer did not provide sufficient opinion to establish a worsening of
appellant’s accepted left knee condition beginning October 10, 2007 as the cause of her total
disability.
On October 17, 2007 Dr. Gargour listed an impression of cervical myofascial pain with
brachial plexus irritation with possible cervical and ligamentous instability. He reviewed the
history of appellant’s fall at work in 2005, stating that her cervical condition was not very
actively treated due to her left knee complaints. Dr. Gargour noted that she stated that her
condition had worsened and became disabling about a month prior to examination. He noted that
Dr. Azer took appellant off work as of October 10, 2007 and started her on physical therapy.
The Board notes that Dr. Gargour did not provide a firm diagnosis of her cervical condition. The
Office accepted a strain related to appellant’s fall at work. Dr. Gargour reviewed diagnostic
9

In an August 13, 2007 report, Dr. Carlini, an orthopedic surgeon, noted that a recent bone scan revealed
significant osteoarthritic changes to the left knee. He recommended total knee replacement surgery.
10

See Joan R. Donovan, 54 ECAB 615 (2003). Medical opinions not fortified by medical rationale are of
diminished probative value. See Charles W. Downey, 54 ECAB 421 (2003).
11

For conditions not accepted by the Office, appellant has the burden to submit rationalized medical opinion
addressing the issue of causal relation. See Robert Broome, 55 ECAB 339 (2004).
12

The record reflects that the employing establishment advised that it could provide work within appellant’s
physical restrictions.

6

studies which showed some straightening of the cervical spine but not definite disc rupture. He
stated that cervical and ligamentous instability were yet to be ruled out and recommended
epidural injections. In a brief November 28, 2007 treatment record, Dr. Gargour stated that
November 14, 2007 cervical spine x-rays showed a normal alignment with no stenosis.
However, there was calcification at C5-6 and C6-7. Dr. Gargour stated that the calcification “is
a sign of bleeding and heeling that occurred at the time of her initial accident.” Based on this
finding, he opined that appellant’s neck pain, cervicogenic headaches and difficulty with sitting
for any length of time were related to the 2005 work injury. Dr. Gargour failed to provide a fully
rationalized medical opinion in support of his opinion on causal relationship. He did not address
the nature of the cervical strain accepted by the Office or explain why the finding in the
November 14, 2007 x-rays could be ascribed to the fall at work in July 2005.13 The reports fail
to provide a full medical history of appellant’s cervical and upper extremity conditions or
address whether any preexisting conditions were aggravated by the fall she sustained at work. A
mere medical conclusion without rationale for the opinion reached is of diminished probative
value.14 Dr. Gargour did not contrast the findings in the November 2007 cervical x-ray with any
other diagnostic study of record. Of importance to this claim, he did not address how appellant
was prevented from continuing in her light-duty work as of October 10, 2007 due to any change
or worsening of her accepted cervical strain. Rather, Dr. Gargour noted only that she had been
found disabled by Dr. Azer as of that date.
The treatment records of Dr. Jariwala, Dr. Sandu and Dr. Clossom noted appellant’s
complaints of neck and left upper extremity pain and diagnosed various conditions. Dr. Jariwala
found appellant disabled from October 2 to 8, 2007, but advised that she could return to work on
October 9, 2007. Dr. Sandu reviewed the November 14, 2007 diagnostic studies. He diagnosed
a mild cervical spondylolysis and recommended against surgery. Dr. Sandu recommended
epidural injections but did not address the issue of her disability commencing October 10, 2007.
Dr. Clossom diagnosed degenerative disc disease at C5-6 and C6-7 and also recommended
epidural injections as treatment. The records from these physicians do not provide any opinion
explaining how appellant’s disability beginning October 10, 2007 was due to the accepted
medical conditions. For this reason, they are not probative on the issue of appellant’s claim of
total disability.
Dr. Smith, the second opinion physician, and the Office medical adviser did not support
that appellant had any disability from work due to residuals of her accepted conditions. He
provided a narrative medical opinion reviewing the history of injury, medical treatment and
statement of accepted facts. Dr. Smith reviewed the diagnostic studies of record to find that
appellant was disabled due to degenerative changes involving her left knee and cervical spine
and not the strains accepted in this case. He did not relate the degenerative disease to appellant’s
July 13, 2005 injury; rather, he stated that there was resolution of the soft tissue injuries and that
her arthritis was not employment related. The Office medical adviser also noted that she
13

The delay in diagnostic testing raises a question as to whether the conditions found are attributable to the
accepted employment injury. See Mary A. Ceglia, supra note 8. Dr. Gargour did not state whether he had reviewed
any prior diagnostic studies of appellant’s cervical spine obtained prior to November 17, 2007 or address how the
findings obtained were consistent with or varied from any prior tests.
14

See Beverly A. Spencer, 55 ECAB 501 (2004).

7

sustained degenerative changes to her left knee. On review of the 2006 MRI scan he noted that
the lateral meniscus was found to be intact and not torn, as was accepted by the Office. The
medical adviser advised that appellant’s degenerative changes would not prevent her from
performing work in a sedentary position under the medical restrictions that had been
recommended. He did not ascribe her advanced arthritis to the accepted employment injury.
This medical evidence does not support appellant’s claim of employment-related disability
commencing October 10, 2007.
Following the denial of her claim appellant submitted treatment records from Dr. Ignacio.
On August 18, 2008 Dr. Ignacio stated that she continued to be symptomatic along the left knee
and the cervical spine since the work injury of July 13, 2005, which caused her to be taken off
work in 2007. However, the brief records also fail to provide a fully-rationalized medical
opinion addressing how the July 13, 2005 work injury caused disability for work beginning
October 10, 2007. Dr. Ignacio did not indicate any familiarity with the light-duty work appellant
had been performing or explain why the accepted conditions spontaneously worsened such that
she could no longer work as of October 10, 2007. His report does not provide sufficient medical
rationale in support of a causal relationship between her July 13, 2005 injury and alleged
disability.
The Board finds that appellant has failed to establish a recurrence of disability
commencing October 10, 2007. Appellant has not shown a change in the nature and extent of
the injury-related condition or a change in the nature and extent of the light-duty job
requirements.
LEGAL PRECEDENT -- ISSUE 2
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation at any time on her own
motion or on application.15 The Board has upheld the Office’s authority to reopen a claim at any
time on its own motion under section 8128 of the Act and, where supported by the evidence, set
aside or modify a prior decision and issue a new decision.16 The Board has noted, however, that
the power to annul an award is not an arbitrary one and that an award for compensation can only
be set aside in the manner provided by the compensation statute.17
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits. This holds true where, as here, it later decides that it

15

5 U.S.C. §§ 8101-8193, 8128.

16

John W. Graves, 52 ECAB 160, 61 (2000).

17

See 20 C.F.R. § 10.610.

8

erroneously accepted a claim. In establishing that its prior acceptance was erroneous, the Office
is required to provide a clear explanation of the rationale for rescission.18
ANALYSIS -- ISSUE 2
As noted, the Office accepted that appellant sustained a torn lateral meniscus on
July 13, 2005. However, following the acceptance of his claim, further development of the
medical evidence produced diagnostic studies of the left knee, which did not establish a torn
lateral meniscus. The studies obtained for Dr. Carlini, the orthopedic surgeon, who performed
surgery on August 17, 2006, include a March 22, 2006 MRI scan of the left knee in which the
lateral meniscus was described as normal and intact. There was a low-grade medial meniscus
prolapse and subluxation partially out of the weight-bearing joint space and arthropathic spurring
about the prolapsed body. The surgical record from Dr. Carlini noted findings on arthroscopic
examination, stating that there was medial degenerative fraying at the lateral meniscus which
was trimmed back to a good peripheral rim. This evidence does not support a torn lateral
meniscus of the left knee. Subsequently, on April 12, 2007 a further diagnostic MRI scan was
obtained, which now revealed a partial subluxation prolapse of the lateral meniscus body out of
the weight-bearing joint space with an otherwise intact lateral meniscus.
Dr. Smith advised that appellant had degenerative arthritis of her spine and left knee,
conditions which were not accepted by the Office as being caused or aggravated by the fall at
work. He further noted that the MRI scan of the left knee showed some degenerative changes
involving the meniscal tissues as well as the articular surface, but concluded these findings were
not causally related to the July 13, 2005 injury. The Office medical adviser reviewed the
medical evidence of record and found that appellant had preexisting arthritis in her left knee as
found on the x-ray and MRI scan obtained a few months following the accepted injury. He
reviewed the March 22, 2006 MRI scan of the left knee, which showed an intact lateral
meniscus. The medical adviser compared this with the April 12, 2007 MRI scan, which also
reported an intact lateral meniscus with partial subluxation prolapse of the lateral meniscus body
with small surrounding arthropathic spurring. Based on this evidence, the Board finds that the
Office met its burden of proof to rescind acceptance of a lateral meniscus tear. There are no
diagnostic studies contemporaneous to the date of injury which establishes a tear of the lateral
meniscus. Dr. Smith and the Office medical adviser explained how appellant’s left knee
condition was due to underlying degenerative disease.
Although Dr. Azer reviewed a December 11, 2007 MRI scan of the left knee and stated
that it revealed no frank surgical tear or displacement of the meniscus; he subsequently opined
that appellant had a tear of the lateral meniscus. However, he did not state the basis for this
change in opinion in view of diagnostic tests obtained prior to and subsequent to the left knee
surgery performed on August 17, 2006. The Office met its burden of proof to rescind acceptance
for this medical condition.

18

John W. Graves, supra note 16.

9

CONCLUSION
The Board finds that appellant has not established that her disability as of
October 10, 2007 was due to her July 13, 2005 injury. The Board also finds that the Office met
its burden of proof to rescind its acceptance of a torn lateral meniscus to her left knee.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 21, 2008 is affirmed.
Issued: December 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

